         Case 1:20-cv-00410-RDM Document 41 Filed 08/25/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STEVEN E. SHAW,                     )
     Plaintiff,                     )
                                    )
     v.                             )                 Civil Action No. 1:20-cv-00410-RDM
                                    )
THE HONORABLE KENNETH               )
BRAITHWAITE, et al.,                )
     Defendants.                    )
___________________________________ )

                        JOINT NOTICE OF DISCOVERY DISPUTES

       Pursuant to the Court’s minute order of August 11, 2020, the parties hereby provide

notice of unresolved discovery issues to be discussed on August 28, 2020.

A.     Plaintiff Shaw

       1. Defendant Parlatore’s improper use of attorney-client privilege to withhold responsive

documents and admissions. Defendant Parlatore is both a witness in the Privacy Act case against

Defendant Braithwaite (if discovery shows he received protected documents from naval

officials), and a defendant in a libel per se case (wrongfully accusing Plaintiff of theft of certain

notes and/or of conspiring with the Naval investigator to obtain such notes).

       Of Defendant Parlatore, Plaintiff requested “all Documents between (a) you or your law

firm and (b) a person you or your law firm was representing as a client when the Documents

were created that concern provision of any of the following documents to you or to your law

firm.” Attachment A at 5 (emphasis added). Plaintiff Shaw also requested of Defendant

Parlatore admission that he received certain documents (Privacy Act protected). Attachment C.

These materials are relevant to Plaintiff’s claim that the Navy violated Plaintiff’s Privacy Act

rights by providing protected information about Plaintiff to Mr. Parlatore: a civilian.
           Case 1:20-cv-00410-RDM Document 41 Filed 08/25/20 Page 2 of 7




         Defendant Parlatore has asserted the attorney-client privilege to withhold documents and

admissions about his receipt of documents. Attachments A-C. (The Navy also has withheld

certain discovery responses as possibly being cloaked in this same privilege. See Attachment D

at 7 (“The Navy determined that this litigation is best suited to determine legal issues regarding

alleged unauthorized disclosures from client to attorney.”); Id. at 10 (withholding production of

emails between Defendant Parlatore and clients “pending resolution of any claim of privilege

asserted by Mr. Parlatore.”).

         The attorney-client privilege is, however, inapplicable,1 and, in any event, has been

waived because Defendant Parlatore said he received certain portions of Plaintiff’s Field Naval

Aviator Evaluation Board report and Command Directed Investigation report.

         2. Defendant Parlatore is, however, also seeking irrelevant information about Plaintiff

through discovery. Defendant Parlatore is defending against a claim of libel per se for having

wrongfully accused Plaintiff Shaw of committing a crime. Defendant Parlatore has sought

Plaintiff Shaw’s admission to having committed several other crimes and infractions – all

unrelated to the claim now pending against him (Parlatore). Attachment E. Defendant

Parlatore’s discovery requests seek information that is neither relevant to the defamation per se

claim asserted against him, nor relevant to his legitimate defenses, nor are his discovery requests

1
  Documents that do not themselves represent confidential communications to a lawyer do not become privileged
merely by transmitting them to a lawyer, and documents provided to (and examined by) counsel are not themselves
protected from discovery. See, e.g., American Med. Sys., Inc. v. National Union Fire Ins. Co. of Pittsburgh, Inc.,
1999 WL 970341 (E.D. La. Oct.22, 1999) (“[l]etters that merely transmit documents to or from an attorney, even at
the attorney’s request for purposes of rendering legal advice to the client, are neither privileged nor attorney work-
product”); United States v. Doe, 959 F.2d, 1158, 1165 (2d Cir. 1992) (law firm in possession of client's telephone
bills must produce them to grand jury because “[d]ocuments created by and received from an unrelated third party
and given by the client to his attorney in the course of seeking legal advice do not thereby become privileged”);
Fisher v. United States, 425 U.S. 391, 403-04 (1976) (“preexisting documents which could have been obtained by
court process from the client when he was in possession may also be obtained from the attorney by similar process
following transfer by the client in order to obtain more informed legal advice”); Navajo Nation v. Peabody Holding
Co., Inc., 255 F.R.D. 37, 48 (D.D.C. 2009) ([A]ny disclosure of attorney-client material will be considered a waiver
of the privilege as to all communications relating to the same subject matter.”) (emphasis in original).



                                                          2
           Case 1:20-cv-00410-RDM Document 41 Filed 08/25/20 Page 3 of 7




reasonably calculated to lead to the discovery of relevant or admissible evidence. See Liberty

Lobby, Inc. v. Anderson, 746 F.2d 1563, 1569 (D.C. Cir. 1984) (declining to adopt “libel-proof”

defense under D.C. law), rev’d on other grounds, Anderson v. Liberty Lobby, Inc., 477 U.S. 242

(1996).

          3. Defendant Parlatore’s evidence of ongoing violations of The Privacy Act. In his

response to Requests for Admissions, Defendant Parlatore wrote, “There is no shortage of Naval

Aviators willing to provide information about LT Shaw’s serious and dangerous misconduct and

the undersigned has received information from his former students, peers, and superior officers,

in addition to several documents that were anonymously provided.” Attachment C at 2.

Plaintiff’s discovery seeks to explore whether the Navy’s Privacy Act violations persist.

B.        Defendant Parlatore

          1. Plaintiff’s improper attempt to obtain attorney-client privileged and confidential

documents and communications. This case arises from Plaintiff’s dangerous and illegal activities

while serving as an unqualified Instructor Under Training (“IUT”) and his efforts to avoid

accountability by making false complaints against four senior aviators, who are represented by

Defendant Parlatore. Defendant Parlatore’s clients are witnesses against Plaintiff in the currently

pending investigation by US Fleet Forces Command and this lawsuit attempts to not only deprive

them of counsel of their choice, but also to give Plaintiff a free look into the privileged and

confidential files of their attorney.

          Plaintiff’s Privacy Act claims are based on a theory is that if these officers were in lawful

possession of documents that were necessary and relevant to their own defense, they were

prohibited from sharing those documents with their attorney to defend themselves. Despite an

abject lack of case law supporting this frivolous theory, Plaintiff claims, without any citation or


                                                    3
          Case 1:20-cv-00410-RDM Document 41 Filed 08/25/20 Page 4 of 7




other authority, that the provision of these documents somehow waives the attorney-client

privilege, allowing Plaintiff to go on a fishing expedition through counsel’s file and inquire as to

what derogatory information counsel has obtained and from what sources. The cases cited by

Plaintiff are inapposite and there is no such exception to the privilege and confidentiality rules

recognized in any jurisdiction.

        2. Plaintiff has violated his discovery obligations by asserting improper objections to

Defendant’s Request for Admissions. Plaintiff has objected to the majority of Defendants

Requests for Admissions (“RFAs”), claiming that they are not relevant to the claim against

Defendant. However, the subject matters objected to all involve factual allegations contained in

the complaint and Defendant’s Answer and are particularly relevant to Defendant’s affirmative

defense of a libel-proof plaintiff.

        The libel-proof plaintiff doctrine is well recognized in this district and has been applied

“when a plaintiff's reputation is so diminished at the time of publication of the allegedly

defamatory material that only nominal damages at most could be awarded because the person's

reputation was not capable of sustaining further harm, the plaintiff is deemed to be libel-proof as

a matter of law and is not permitted to burden a defendant with a trial.” Von Kahl v. Bureau of

Nat'l Affairs, Inc., 934 F. Supp. 2d 204, 214 (D.D.C. 2013); citing Lamb v. Rizzo, 391 F.3d 1133,

1137 (10th Cir.2004); Cardillo v. Doubleday & Co., Inc., 518 F.2d 638 (2d Cir.1975). An

alternative definition also recognized in this district is where “true statements in a particular

publication have so badly damaged a plaintiff's reputation that minor false accusations within the

same publication cannot result in further meaningful injury.” Arpaio v. Zucker, 414 F. Supp. 3d

84, 91 (D.D.C. 2019), quoting Carpenter v. King, 792 F. Supp. 2d 29, 34 n.2 (D.D.C. 2011);

Guccione v. Hustler Magazine, Inc., 800 F.2d 298, 303 (2d Cir. 1986). It is unsurprising that,


                                                 4
         Case 1:20-cv-00410-RDM Document 41 Filed 08/25/20 Page 5 of 7




given the plethora of recent cases recognizing the libel-proof plaintiff doctrine, Plaintiff has had

to reach over 35 years back to find a single, overruled, case to support their untenable contention

that this district does not recognize libel-proof plaintiffs. Liberty Lobby, Inc. v. Anderson.

       The allegedly libelous statement at issue in this case appear in a footnote at the end of a

10-page letter which outlines in explicit detail serious misconduct by Plaintiff including the exact

subject matters that Plaintiff is now objecting to as irrelevant. A copy of the allegedly

defamatory letter, with annotations to all the RFAs is annexed hereto at Attachment F.

Additionally, all of the RFAs concern factual allegations contained in Plaintiff’s complaint. It is

difficult for Plaintiff to credibly claim that the discovery sought is not relevant, given that it

involves facts that Plaintiff himself put at issue in his complaint.

       3. There are no ongoing Privacy Act violations alleged. Plaintiff dismay that countless

witnesses have come forward to provide information about Plaintiff’s unlawful activities can

hardly be considered a Privacy Act violation. The passage cited by Plaintiff refers to “Naval

Aviators willing to provide information about LT Shaw’s serious and dangerous misconduct,”

not the provision of any Privacy Act protected documents. This again demonstrates Plaintiff’s

improper intent to go on a fishing expedition through an adverse party’s attorney file in the

claimed hopes that they may find a document that is subject to the Privacy Act.

C.     Defendant Braithwaite

       Defendant Braithwaite does not take a position on the discovery disputes pending

between the other Parties.

                                               Respectfully submitted,

                                               /s/ Eric S. Montalvo
                                               Eric S. Montalvo
                                               DC Bar No. 993206


                                                  5
Case 1:20-cv-00410-RDM Document 41 Filed 08/25/20 Page 6 of 7




                           THE FEDERAL PRACTICE GROUP
                           1750 K Street, N.W., Suite 900
                           Washington, DC 20006
                           (202) 862-4360
                           (888) 899-6053 facsimile
                           Emontalvo@fedpractice.com

                           /s/ William R. Cowden
                           William R. Cowden
                           DC Bar No. 426301
                           WILLIAM COWDEN LLC
                           1750 K Street, N.W., Suite 900
                           Washington, DC 20006
                           (202) 808-2140
                           (888) 899-6053 facsimile
                           Wcowden@cowenllc.com
                           Attorneys for Plaintiff

                           TIMOTHY J. SHEA
                           DC Bar No. 437437
                           United States Attorney

                           DANIEL F. VAN HORN
                           DC Bar No. 924092
                           Chief, Civil Division

                           BRENDA GONZALEZ HOROWITZ
                           DC Bar No. 1017243
                           Assistant United States Attorney
                           United States Attorney’s Office, Civil Division
                           555 Fourth Street, NW
                           Washington, DC 20530
                           (202) 252-2512
                           Brenda.gonzalez.horowitz@usdoj.gov

                           /s/ Brian J. Field
                           Assistant United States Attorney
                           United States Attorney’s Office, Civil Division
                           555 4th Street, NW
                           Washington, DC 20530
                           (202) 252-2551
                           brian.field@usdoj.gov
                           Counsel for Defendant Secretary

                           /s/ Timothy C. Palatore


                              6
         Case 1:20-cv-00410-RDM Document 41 Filed 08/25/20 Page 7 of 7




                                               TIMOTHY C. PARLATORE
                                               Defendant, Pro Se
                                               Parlatore Law Group, LLC
                                               One World Trade Center, Suite 8500
                                               New York, NY 10007
                                               (212) 679-6312
                                               (212) 202-4787 Facsimile
                                               Timothy.parlatore@parlatorelawgroup.com


                                 CERTIFICATE OF SERVICE
       I hereby certify that on August 25, 2020, a copy of the foregoing filing was filed

electronically via this Court’s Electronic Court Filing system. I understand that notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s system.


                                                       /s/ Eric S. Montalvo
                                                       Eric S. Montalvo




                                                  7
